CONSULTING AGREEMENT

 
This Consulting Agreement (the “Agreement”) is to be effective as of the 3rd day
of August, 2009 by and between Vista International Technologies, Inc. a Delaware
corporation (hereinafter “VITI”) having its principal place of business at 4704
Harlan Street, Suite 685, Denver, Colorado USA 80212 and Ing. Gianfranco Licursi
(hereinafter “Consultant”), having its principal place of business at Via Carlo
Mollino 35, 36100 Vicenza, ITALY.  The parties agree as follows:
 
 
1.  
Engagement.   VITI hereby engages Consultant, and Consultant hereby agrees to
render services to VITI, as a senior engineering consultant to the Senior
Management or Board of Directors of VITI.
 
2.   Duties.     During the term of this agreement Consultant agrees to provide
on a timely basis the following enumerated services plus any additional services
agreed to in writing between VITI and Consultant:

 
a.  
Engineering & gasification expertise for advancing the Thermal Gasifier™ design
in coordination with Mustang Consulting, LLC

 
b.  
Conversion of engineering drawings to SI units, with appropriate labeling, and
the preparation of “shop drawings” for fabrication of a Thermal Gasifier™

 
c.  
Supervision of the certification of the Thermal Gasifier™ design per EU
standards in coordination with Mustang Consulting, LLC

 
d.  
Development of a mass and energy balance for fuel testing

 
e.  
Provide liaison and support services between VITI and the Italian company that
is building a demonstration project for the Thermal Gasifier™

 
3.  
Term.   The initial term of this consulting agreement shall be for a six (6)
month period.  The term can be extended with the mutual written consent of both
parties.

 
4.  
Compensation.   The Consultant shall be paid a flat fee for the services defined
in Section 2 of this Consulting Agreement based on the schedule listed
below.  Such fees will be paid monthly in advance of the services being
rendered.

 
August 3, 2009:
$15,000 USD
September 1, 2009:
$15,000 USD
October 1, 2009:
$  7,500 USD
November 1, 2009:
$  7,500 USD
December 1, 2009:
$  7,500 USD
January 1, 2010:
$  7,500 USD

 
5.  
Materials & Expenses.

 
a.  
Consultant is solely responsible for any and all of Consultant’s costs including
but not limited to; travel, entertainment, lodging, materials, and supplies
while performing its services for VITI under this agreement.  Any costs that
Consultant requests VITI to cover must be approved in writing in advance by VITI
and VITI has sole discretion on approval or denial of said costs.

 
1

--------------------------------------------------------------------------------


 
CONSULTING AGREEMENT
 
b.  
VITI agrees to supply Consultant, at VITI’s expense, an up-to-date licensed copy
of the SolidWorks software program that is compatible with the software being
used for VITI’s own development activity.  All engineering drawings developed
for the Thermal Gasifier shall be maintained in a SolidWorks format, a copy of
which shall be provided to VITI.

 
6.  
Confidentiality.     Consultant will not disclose to any other person, firm or
corporation, nor use for its own benefit, during or after the term of this
Consulting Agreement, any trade secrets or other information designated as
confidential by VITI, which is acquired by Consultant in the course of
performing services hereunder.  Any financial information disclosed to
Consultant pursuant to this Consulting Agreement may not be disclosed in any
manner without the prior written approval of VITI.

 
Consultant and its agents or assigns hereby agree expressly that they directly
or indirectly, for itself, or through its representatives, agents, employees, or
affiliates will not pursue a transaction with any party acknowledged by VITI as
an Employee or Consultant, unless the Consultant has a written commitment prior
to the introduction.
 
7.  
Indemnification.    Consultant and its agents or assigns hereby agree to
indemnify and hold VITI harmless from and against all losses, claims, damages,
liabilities, costs or expenses (including reasonable attorney’s fees)
(collectively the Liabilities) joint and several, arising out of the performance
of this Consulting Agreement, whether or not VITI is a party to such
dispute.  This indemnity shall not apply, however, and VITI shall indemnity and
hold the Consultant, its affiliates, control persons, officers, employees and
agents harmless from and against all liabilities, where a court of competent
jurisdiction has made a final determination that VITI engaged in gross
recklessness and willful misconduct in the performance hereunder which gave rise
to the losses, claim, damage, liability, cost or expense sought to be recovered
hereunder (but pending any such final determination, the indemnification
provision of this Consulting Agreement shall apply and the Consultant shall
perform its obligation there under.)  The provision of this Paragraph 7 shall
survive the terminating and expiration of this Consulting Agreement.

 
8.  
Independent Contractor.       VITI and the Consultant hereby acknowledge that
Consultant is an independent contractor.  Consultant shall not hold itself out
as, nor shall it take any action from which others might infer, that it is an
agent of or a joint venture partner of VITI.

 
9.  
Notices.   Any notice to be given to VITI, and the Consultant under the terms of
this Agreement may be delivered personally, by telecopy, telex or other form of
written electronic transmission, or by registered or certified mail, postage
prepaid, and shall be addressed as follows:

 
If to VITI:
Vista International Technologies, Inc.
4704 Harlan Street, Suite 685
Denver, Colorado USA 80212
   
If to the Consultant:
Ing. Gianfranco Licursi
Via Carlo Mollino 35
36100 Vicenza, ITALY
   

 
2

--------------------------------------------------------------------------------


 
CONSULTING AGREEMENT
 
Either party may hereafter notify the other in writing of any change in
address.  A notice shall be deemed duly given when (a) personally delivered, (b)
telecopied, telexed or transmitted by other form of written electronic
transmission, or (c) on the third day after it is mailed by registered mail or
certified mail, postage, prepaid, as provided herein.
 
 
10.  
Miscellaneous.      This Consulting Agreement sets forth the entire
understanding of the parties relating to the subject matter hereof, and
supersedes and cancels any prior communications, understandings and agreements
between the parties.  This Consulting Agreement cannot be modified or changed,
nor can any of its provisions be waived, except by written agreement signed by
all parties.  This Consulting Agreement shall be governed by the laws of the
State of Colorado, USA.  In the event of any dispute as to the terms of this
Consulting Agreement, the prevailing party in any litigation shall be entitled
to reasonable attorney’s fees.

 
Accepted and agreed to as of the date first written above.

 
Vista International Technologies, Inc.
Consultant
   
/s/ Barry J. Kemble     
/s/ Gianfranco Licursi    
Name  Barry J. Kemble
 
Name  Gianfranco Licursi
CEO            
P.E.            
Title
 
Title
July 27, 2009        
July 28, 2009        
Date
Date